COURT OF APPEALS DiV
                                                                        STAfE OF WASHINGTON
                                                                        2013 HAY 28 AM 8: 31

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                    No. 69043-4-1
                     Respondent,
                                                    DIVISION ONE
          v.

                                                    UNPUBLISHED OPINION
KRISTOPHER J. LARSEN-SNYDER,

                     Appellant.                     FILED:      MAY 2 8 2013


      Per Curiam — Kristopher J. Larsen-Snyder appeals the sentence imposed

following his convictions for second degree assault, first degree unlawful possession of

a firearm, and possession of a controlled substance. He contends, and the State

concedes, that the term of community custody on the assault count should have been

18, not 36, months. We accept the concession and remand for amendment of the

judgment and sentence. See RCW 9.94A.701(2).

       Larsen-Snyder also contends the court erred in imposing a chemical dependency

evaluation and treatment as a condition of community custody without first finding that

he has chemical dependency. Citing RCW 9.94A.607(1)1, he points out that a finding of
chemical dependency is necessary before a court can impose this condition, and that

no such finding was made by the court in this case. The State does not dispute that

1 RCW 9.94A.607(1) provides:
               Where the court finds that the offender has a chemical dependency that has
       contributed to his or her offense, the court may, as a condition of the sentence and
       subject to available resources, order the offenderto participate in rehabilitative programs
       or otherwise to perform affirmative conduct reasonably related to the circumstances of
       the crime for which the offender has been convicted and reasonably necessary or
       beneficial to the offender and the community in rehabilitating the offender.
No. 69043-4/2



RCW 9.94A.607(1) applies to this case but contends an express finding of chemical

dependency is not required. In support, it cites Division Two's decision in State v.

Powell, 139Wn. App. 808, 162 P.3d 1180 (2007). reversed on other grounds. 166

Wn.2d 73, 206 P.3d 321 (2009). But the relevant portion of Powell is dicta. Moreover,

Powell's dicta conflicts with Division Two's decision in State v. Jones. 118 Wn. App.

199, 209-10, 76 P.3d 258 (2003) (failure to make statutorily required finding before

ordering mental health treatment and counseling was reversible error even though

record contained substantial evidence supporting such a finding) and with our recent

decision in State v. Warnock, No. 68295-4-I, 2013 WL 1808241 (Wash. Ct. App.

April 29, 2013) (chemical dependency finding is a statutory prerequisite to ordering

chemical dependency evaluation and treatment). Accordingly, the chemical

dependency evaluation and treatment condition must be stricken on remand unless the
court determines that it can lawfully comply with the statutory requirement for a finding

that Larsen-Snyder has a chemical dependency that contributed to his offense.

       Remanded for proceedings consistent with this opinion.


                                For the court:

                                                             &^04